Citation Nr: 0903419	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  04-31 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision by the Togus, 
Maine Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection 
for bilateral hearing loss and tinnitus.

The veteran testified at a hearing at the RO in April 2004, 
and during a videoconference hearing before the undersigned 
Veterans Law Judge in July 2005. Transcripts of the 
proceedings are of record.

In May 2006, these claims were remanded to the RO via the 
Appeals Management Center (AMC) for additional development. 

The Board points out that, after the issuance of the 
September 2008 supplemental statement of the case (SSOC), the 
veteran submitted to the AMC a copy of the August 2008 VA 
audio examination report.  After reviewing the evidence, the 
Board finds that it may proceed without remanding the claims 
to the RO because this additional evidence is duplicative of 
evidence the RO had already considered in the September 2008 
SSOC.  See 38 C.F.R. §§ 19.3, 19.37 (2008).

The issue of entitlement to service connection for right ear 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the AMC, in 
Washington, DC.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Evidence of record does not demonstrate that bilateral 
tinnitus was manifested during active service, was manifested 
within the first post-service year, or was developed as a 
result of an established event, injury, or disease during 
active service.

3.  The record contains clear and unmistakable evidence that 
left ear hearing loss pre-existed the veteran's period of 
active military service and was not aggravated during 
service.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by during 
active military service. 38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Left ear hearing loss was not aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran filed his service connection claims 
in March 2003.  Thereafter, he was notified of the provisions 
of the VCAA by the RO and AMC in correspondence dated in 
March 2003 and May 2006.  These letters notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claims, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent 
information regarding VCAA.  Thereafter, the claims were 
reviewed and a supplemental statement of the case (SSOC) was 
issued in September 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  Notice as to this matter was provided in May 2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, and 
all relevant VA and private treatment records pertaining to 
his claims have been obtained and associated with his claims 
file.  The veteran has also been provided with a VA medical 
examination to assess the nature and etiology of his claimed 
right ear hearing loss and tinnitus disabilities.  
Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system (sensorineural hearing loss), may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  See 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2008).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. §3.385 
(2008).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the veteran is 
not obliged to show that his hearing loss or tinnitus was 
present during active military service.  However, if there is 
insufficient evidence to establish that a claimed chronic 
disability was present during service, the evidence must 
establish a nexus between his current disability and his in-
service exposure to loud noise.  See Godfrey v. Derwinski, 2 
Vet. App. 352 (1992).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 
(West 2002).

In July 2003, VA's General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 
U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  See 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service.  See 38 C.F.R. § 
3.306(b)(1).

Intermittent or temporary flare-ups during service of a pre-
existing injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition"--that is, a worsening that existed not only 
at the time of separation but one that still exists 
currently--is required.  See Routen v. Brown, 10 Vet. App. 
183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 
529, 538 (1996).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 
38 C.F.R. § 3.102 (2008).

Factual Background

The veteran's DD Form 214 (Report of Discharge from Service) 
notes that his military occupational specialty was Textile 
Repairman and Light Vehicle Driver and that he received a 
Sharpshooter Badge (rifle).

During service, the veteran underwent audiometric 
examinations at enlistment and separation.  It should be 
noted that prior to November 1967, service departments used 
ASA units to record puretone sensitivity thresholds in 
audiometric measurement.  VA currently uses ISO (ANSI) units.  
For purposes of comparison between the service audiometric 
data and more recent VA audiometric data, the table below 
shows the ASA measurements recorded in service, with the 
comparable ISO (ANSI) measurements in adjacent parentheses.  
The results are recorded as follows:

Service treatment records reveal that on enlistment 
examination in August 1964, audiometer data showed defective 
high frequency hearing loss in the left ear. Puretone 
thresholds, in decibels, were reported as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000

Add
(15)
(10)
(10)
(10)
(5)
August 
1964
(Enlistmen
t)
RIGHT
-5 (10)
-10 (0)
-5 (5)
5 (15)
10 (15)

LEFT
-10 (5)
-10 (0)
5 (15)
20 (30)
30 (35)
September 
1967
RIGHT
15 (30)
15 (25)
15 (25)
n/a
15 (20)

LEFT
15 (30)
15 (25)
15 (25)
n/a
30 (35)

In a February 1969 tri-annual examination report, puretone 
thresholds, in decibels, were reported as follows (note: ISO 
(ANSI) units had been implemented):


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
n/a
5
LEFT
10
10
10
n/a
10

In the veteran's separation examination report dated in 
September 1969, puretone thresholds, in decibels, were 
reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
n/a
5
LEFT
5
5
5
n/a
5

Post-service private treatment records detail that the 
veteran was employed in a mill as a machinist.  Records 
reflect that he worked for S. D. Warren Company starting in 
August 1977.  Multiple medical records from that employer are 
included in the record.  In February 1989, the veteran 
complained of ringing in his ears and exposure to noise.  He 
also indicated that he wears "green plugs" to protect his 
hearing.  In February 1992, the veteran complained of 
tinnitus since starting on prescribed medicine identified as 
Clinoril.  In June 1992, he was seen for treatment with 
complaints of industrial hearing loss.  In a February 1994 
treatment note, the veteran noted that his left elbow felt 
worse since hunting season.  During treatment in May 1998, 
the veteran reported that he was very consistent about using 
hearing protection and complained of constant ringing in his 
ears. The treatment report noted a history of concussion 
while serving in Vietnam in 1968 and detailed that the 
veteran had been given hearing aids 10 years earlier.  The 
examiner assessed persistent hearing loss and tinnitus.  
Multiple audiometry test results from the veteran's employer 
dated from 1977 to 2002 show puretone thresholds indicative 
of a bilateral hearing loss disability under 38 C.F.R. § 
3.385.   Records dated in January 1985, February 1989, 
November 1992, March 1995, and January 1999 reflect that the 
veteran was issued and wore hearing protection.

In an April 1998 history and physical examination report from 
C.T.B., M.D., it was noted that the veteran wore hearing aids 
which helped somewhat with his tinnitus and enabled him to 
hear better. 

During his April 2004 RO hearing, the veteran reported that 
he was exposed to noise from shooting and being around guns 
during service.  He also indicated that he never worse 
hearing protection during active service.  During his July 
2005 videoconference hearing, the veteran indicated that he 
worked as a machinist for the last 35 years while using 
hearing protection and has not hunted much after service.  

In August 2006, the veteran underwent an employee audiology 
examination while employed by Sappi Fine Paper and was noted 
to have a profound loss in hearing.  Puretone thresholds, in 
decibels, were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
45
80
n/a
n/a
LEFT
15
50
65
65
90

In August 2008, the veteran underwent a VA audiology 
examination.  Puretone thresholds, in decibels, were reported 
as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
55
80
95
100
LEFT
25
55
70
70
90

Speech audiometry revealed speech recognition ability of 80 
percent in the left ear and of 54 percent in the right ear.  
The examiner noted that the veteran's last hearing test was 
in Portland in 2007 and that poor discrimination was noted 
bilaterally on that evaluation.  The veteran complained of 
constant bilateral ringing and stated that he can't recall if 
tinnitus was present while working at Southworth Machine just 
after service.  The veteran also reported military noise 
exposure from tanks and gunfire and indicated that he drove 
an escort vehicle.  He further reported occupational noise 
exposed as a machinist and indicated that he had worn hearing 
protection on the job after service.  Reported recreational 
noise exposure included hunting, power tools, and lawn 
mowing.  The veteran reported that he wore hearing protection 
during all these activities except lawn mowing.  

The VA audiologist diagnosed moderately severe sloping to 
profound sensorineural hearing loss from 1000 to 4000 hertz 
in the left ear.  After reviewing the claims file as well as 
a 2007 hearing test conducted in Portland, the VA audiologist 
discussed the veteran's reported military, occupational, and 
recreational noise exposure, noting that all of the veteran's 
reported activities presented a risk for hearing loss related 
to noise exposure.  It was further noted that the veteran 
reported a significant history of occupational noise 
exposure, about 30-40 years, compared with military noise 
exposure which was four years.  Concerning the left ear, the 
audiologist stated that it was possible that a temporary 
condition existed in the left ear at enlistment causing a 
fluctuation in hearing which resolved over time.  As there 
was documentation of the left ear having a loss at entrance, 
the audiologist opined that it is more than likely as not 
that a left ear hearing loss preexisted service.  However, 
she opined that it is less as likely as not that the hearing 
loss in the left ear underwent an increase in severity beyond 
the natural progression of the disease during service, as 
there is no evidence at separation to support so.   

With regard to tinnitus, the audiologist noted that there is 
no subjective or objective way to either prove or disprove 
the presence or absence of tinnitus.  She indicated that 
reports of time and onset and supporting documentation were 
taken into consideration, noting that the veteran reported 
longstanding constant bilateral ringing.  It was noted that 
there was no evidence to support that the veteran's tinnitus 
was present during active duty.  She stated that this would 
suggest time of onset as being sometime after the veteran's 
period of active duty.  It was further noted that addressing 
the relationship, if any, between tinnitus and prescribed 
Clinoril was beyond the scope of her practice. 



Analysis

The veteran contends he is entitled to service connection for 
left ear hearing loss and tinnitus incurred as a result of 
noise exposure during active service.

Tinnitus

Based upon the evidence of record, the Board finds the 
veteran's tinnitus disability was not manifest during active 
service, manifest within the first post-service year, or 
demonstrated to have developed as a result of an established 
event, injury, or disease during active service.  In this 
case, service treatment records do not show that the veteran 
had any complaint, treatment, or diagnosis of tinnitus during 
active service.  Evidence of complaints and findings of 
tinnitus are first shown in 1989 more than 15 years after 
separation from active service and cannot be presumed to have 
been incurred during service.  The Board also notes that the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

There is also no competent evidence relating the post-service 
diagnosis of tinnitus to any established event in service, 
including noise exposure.  In her August 2008 medical 
opinion, a VA audiologist specifically indicated that there 
was no evidence to support that the veteran's tinnitus was 
present during active duty.  She further stated that this 
would suggest time of onset as being sometime after the 
veteran's period of active duty.  In addition, it was noted 
that addressing the relationship, if any, between tinnitus 
and Clinoril (a medication prescribed after service) was 
beyond the scope of her practice.  

Left Ear Hearing Loss 

The Board finds that a presumption of soundness does not 
apply in this case.  The veteran's service treatment records 
clearly note and acknowledge the existence of a high 
frequency hearing loss in the left ear that was listed as a 
defect on his August 1964 service enlistment examination 
report.   In addition, in an August 2008 VA medical opinion, 
a VA audiologist opined that it is more than likely as not 
that a left ear hearing loss preexisted service.  See 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.303(c) (2008).  Having found 
clear and unmistakable evidence of a pre-existing left ear 
disability, the next inquiry is whether there is clear and 
unmistakable evidence that the left ear hearing loss 
disability was not aggravated during service.

The Board finds that a preponderance of the evidence is 
clearly against any finding that the left ear hearing loss 
documented at the veteran's entrance into service resulted in 
any permanent increase in symptoms or underlying disability 
beyond the ordinary progress of the disability.  Objective 
medical evidence in the service treatment records fails to 
indicate any significant residuals or identifiable pathology 
which would support a finding of in-service aggravation of 
the preexisting left ear hearing loss.  Rather, additional 
in-service hearing tests dated in February and September 1969 
document improved puretone thresholds in the veteran's left 
ear.  Moreover, the record also includes no competent medical 
opinion establishing that the veteran's current claimed left 
ear hearing loss disability was aggravated during his active 
service.  In fact, in her August 2008 VA medical opinion, a 
VA audiologist clearly opined that it is less as likely as 
not that the veteran's left ear hearing loss underwent an 
increase in severity beyond the natural progression of the 
disease during service, as there is no evidence of increased 
left ear hearing loss at separation.

Both Claims 

In connection with the claims, the Board also has considered 
the assertions the veteran has advanced on appeal in multiple 
written statements as well as during his April 2004 and May 
2006 hearings.  However, the veteran cannot establish a 
service connection claim on the basis of his assertions, 
alone.  While the Board does not doubt the sincerity of the 
veteran's belief that his current left ear hearing loss was 
aggravated during military service and that his current 
tinnitus is a result of in-service noise exposure, these 
claims turn on a medical matter--the relationship between 
current disability and service.  Questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a layperson without the appropriate medical 
training or expertise, the veteran simply is not competent to 
render a probative (i.e., persuasive) opinion on such a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, his assertions in 
this regard simply do not constitute persuasive evidence in 
support of the claims for service connection.

For the foregoing reasons, the claims for service connection 
for tinnitus and left ear hearing loss must be denied.  In 
arriving at the decision to deny the claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.   However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for left ear hearing loss 
is denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.

Pursuant to the May 2006 remand decision, the AMC/RO was 
instructed to arrange for the veteran to undergo a VA 
audiologic examination.  After a review of the service 
treatment records and post-service medical records, the 
examiner was requested to present an opinion as to whether it 
is as likely as not (i.e., at least a 50 percent probability) 
that the veteran's bilateral hearing loss are related to his 
period of active duty.  A remand by the Board confers on an 
appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms.  See Stegall v. West, 
11 Vet.App. 268, 271 (1998).

In the August 2008 VA audiology examination report, the VA 
audiologist obtained a complete history of in-service and 
post service noise exposure as well as presented a detailed 
opinion concerning the veteran's left ear hearing loss 
disability.  However, she clearly does not provide the 
complete opinion as requested in the May 2006 Remand, as she 
did not address whether the veteran's current right ear 
hearing loss is related to his period of active service.  In 
view of the foregoing, the Board finds that additional 
medical opinion is necessary.  See 38 C.F.R. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008). 

The RO should also obtain and associate with the claims file 
all outstanding VA records.  The claims file reflects that 
the veteran has received medical treatment from the VA 
Medical Center (VAMC) in Portland, Maine in 2007.  While the 
August 2008 VA examiner indicated his review of a 2007 
hearing test from Portland, the claims file does not include 
any records from that facility.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

1.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his claimed 
right ear hearing loss disability.  Of 
particular interest are any outstanding VA 
records of evaluation and/or treatment of 
the veteran's claimed right ear hearing 
loss disability from the Portland VAMC, 
for the period from January 2007 to the 
present. After the veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder, 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  Thereafter, the AMC/RO should forward 
the veteran's claims file to the VA 
audiologist who prepared the VA 
examination report dated in August 2008.  
The audiologist is requested to review her 
previous examination report together with 
the claims file as well as a copy of this 
REMAND and to provide a supplemental 
report addressing the following questions.

Based on a review of the record, the 
audiologist should offer an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that veteran's right ear 
hearing loss is related to his period of 
active duty, to include in-service noise 
exposure.  The examiner should also 
comment on the effect of any post-service 
occupational and/or recreational noise 
exposure.  A notation to the effect that a 
records review took place should be 
included in the audiologist's supplemental 
report.  The audiologist must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed.  
The conclusions of the audiologist should 
reflect review and the discussion of 
pertinent evidence.

If the audiologist who performed the 
August 2008 VA medical examination is no 
longer at that facility, the AMC/RO should 
arrange for the veteran to undergo a VA 
audiologic examination.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.

After a review of the service treatment 
records and post- service medical records, 
the examiner should present an opinion as 
to whether it is as likely as not (i.e., 
at least a 50 percent probability) that 
the veteran's right ear hearing loss is 
related to his period of active duty.  A 
complete rationale for all opinions must 
be provided.  If the examiner is unable to 
present any opinion without resorting to 
speculation, it must be so noted.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The AMC/RO must review the claims file 
and ensure that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations--specifically to include 
consideration of all of the evidence of 
record since the September 2008 SSOC.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


